BEAUCHAMP, Judge.
Appellant was convicted in the County Court of Collin County upon complaint and information charging that he unlawfully prescribed more than one pint of whisky in one day to P. S. Gibbs. His punishment was fixed at a fine of $150.00.
The record contains no such notice of appeal as will confer jurisdiction upon this court under the terms of Article 827, C. C. P., which requires that the notice be “entered of record.” The transcript in the present instance shows a “docket entry,” but fails to show that this was ever carried into the minutes of the court. Casey v. State, 32 S. W. (2d) 461; Rodriguez v. State, 132 S. W. (2d) 867, and cases there cited.
The appeal is dismissed.